PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                  No. 98-4560

JUDY ARRINGTON GILL,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
James C. Turk, District Judge.
(CR-98-4-R)

Argued: September 24, 1999

Decided: October 20, 1999

Before WILKINSON, Chief Judge, and
HAMILTON and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge Hamilton and Judge Williams joined.

_________________________________________________________________

COUNSEL

ARGUED: Charles Robison Allen, Jr., Roanoke, Virginia, for Appel-
lant. Anthony Paul Giorno, Assistant United States Attorney, Roa-
noke, Virginia, for Appellee. ON BRIEF: Robert P. Crouch, Jr.,
United States Attorney, Roanoke, Virginia, for Appellee.

_________________________________________________________________
OPINION

WILKINSON, Chief Judge:

Judy Gill was convicted of stealing or converting government
money. She claims that the government's evidence was insufficient to
support her conviction. We disagree. Because there was ample evi-
dence from which a jury could conclude that Gill stole or converted
a "thing of value of the United States," 18 U.S.C. § 641 (1994 &
Supp. III 1997), we affirm the conviction.

I.

Russell Gill (Russell) was completely blinded when a bullet sev-
ered his optic nerve in November 1992. After recovering from his
injury, Russell went to live with his mother, appellant Judy Gill (Gill).
Gill helped Russell apply for social security disability benefits and
opened a joint bank account under both of their names. Gill claims
that she explained the joint account to Russell and that she and Rus-
sell signed for the account in the presence of a bank representative.
Russell testified that he believed the account was his alone and that
the social security payments would be directly deposited into the
account. He also testified that he never authorized Gill to sign,
deposit, cash, or use the proceeds of his social security checks.

After several months, Russell left Gill's home to live at the Reha-
bilitation Center for the Blind in Richmond. While Russell lived at the
Center, Gill exercised effective control over the account. The social
security checks were not directly deposited, but rather were mailed to
Gill's address. Gill received the checks, endorsed them, and deposited
them into the account. Between April 1993 and March 1994, Gill
endorsed and deposited eleven social security disability checks that
totaled more than $5000. Gill withdrew money from the account on
a regular basis for her own benefit.

Gill was indicted for stealing or converting government money in
excess of $1000 in violation of 18 U.S.C. § 641. Gill challenged the
indictment, claiming that the money she took from the account was
not a "thing of value of the United States" and that there was no evi-

                    2
dence of the requisite intent. The jury convicted Gill, and the district
court sentenced her to thirty-six months probation and ordered restitu-
tion to the Social Security Administration (SSA) in the amount of
$4,206. Gill appeals.

II.

The relevant statute provides: "Whoever embezzles, steals, pur-
loins, or knowingly converts to his use or the use of another, or with-
out authority sells, conveys or disposes of any record, voucher,
money, or thing of value of the United States or of any department
or agency thereof . . . [s]hall be fined . . . or imprisoned . . . ." 18
U.S.C. § 641.

Gill claims that the government failed to establish that the money
at issue was a "thing of value of the United States."1 Gill argues that
she is entitled to an acquittal because she did not take government
money, but rather placed the money into a joint account shared with
her son. Gill maintains that the government had no interest in or con-
trol over the funds in the joint account.

We are unpersuaded. The Fourth Circuit takes a broad view of
what constitutes a "thing of value of the United States." In United
States v. Benefield, a cashier at an Officer's Club owned by the
United States took a check intended as tip money for all employees
and wrote in her own name as the payee. 721 F.2d 128, 128-29 (4th
Cir. 1983). This court held that the tip money was a"`thing of value
of the United States' until disbursed to the entitled employees." Id. at
_________________________________________________________________
1 Gill also claims that the government could not prove that she had the
requisite intent to steal or convert government funds. But there is ample
evidence to support the conclusion that Gill intended to steal from the
government. Indeed, 18 U.S.C. § 641 only requires the government to
"show that a `thing of value of the United States' has been knowingly
received, concealed or retained by the accused with improper intent."
United States v. Torres Santiago, 729 F.2d 38, 40 (1st Cir. 1984)
(emphasis added). Here, Gill intercepted the social security checks,
endorsed them, and drew out funds for her own benefit -- thus prevent-
ing the money from reaching Russell, the government's intended benefi-
ciary.

                     3
130. In United States v. Littriello, this circuit held that money embez-
zled from the American Postal Workers Union Health Plan were fed-
eral monies within the meaning of § 641 because of the extensive
federal control and supervision over the fund. 866 F.2d 713, 717 (4th
Cir. 1989).2

In addition, other circuits have considered cases with facts similar
to this one. The First Circuit has held that stealing a government
check prior to receipt by the named payee violated 18 U.S.C. § 641
because the government continued to have a property interest in the
check. See United States v. Forcellati, 610 F.2d 25, 31 (1st Cir.
1979). A government check has "instrumental and record-keeping
purposes" and thus "never genuinely ceases to be the property of the
issuer." Id. Because a government check is intended to be returned to
the government as a receipt of payment, "it does not stop being a gov-
ernment check at any time." Id. at 32. The Eighth Circuit has held that
an unendorsed United States Treasury check continued to be a "thing
of value of the United States" even after receipt of the check by the
payee. See United States v. O'Kelley, 701 F.2d 758, 760 (8th Cir.
1983).

Here, the district judge properly denied Gill's motion for acquittal
and submitted the disputed issue of value to the jury. There was
ample evidence from which a jury could conclude that the social
security checks were at all times a "thing of value of the United
States." The funds represented by the checks originated from the gov-
ernment and thus were unquestionably property belonging to the gov-
ernment -- even more so than the tip money at an Officer's Club
(Benefield) or the funds in a Postal Union Health Plan (Littriello).
When Gill intercepted these checks without Russell's knowledge or
consent, they were still the property of the United States. See
Forcellati, 610 F.2d at 31 (government's property interest in a check
is "not dependent on possession").
_________________________________________________________________

2 In most cases finding the government interest insufficient to convict
under 18 U.S.C. § 641, title, ownership, or control had passed fully from
the federal government. See, e.g., United States v. Yokum, 417 F.2d 253,
255 (4th Cir. 1969); United States v. Collins , 464 F.2d 1163, 1165 (9th
Cir. 1972).

                    4
Ownership of the social security money never passed to Russell.
Rather, Gill received Russell's checks, endorsed them, and placed
them into an account over which she exercised effective dominion
and control. Russell testified that he never authorized the joint
account, and so placing the social security checks into the nominally
"joint" account did not transfer ownership to Russell. Because Russell
had no control over the account, the money was never his. As a result,
the checks and the money they represented remained the property of
the United States.

Gill claims that a contrary result is suggested by United States v.
Howard, 787 F. Supp. 769 (S.D. Ohio 1992). Howard is inapposite,
however, because in that case title had already passed from the gov-
ernment. The court reasoned that the government retained no pecuni-
ary interest in social security funds that were directly deposited into
the account of the defendant's mother with her knowledge. Id. at 771.
By contrast, in this case Russell's checks were sent to Gill without
Russell's knowledge or consent -- he never actually received the
money owed to him by the government. Moreover, in Howard, the
court emphasized that the government suffered no loss as a result of
the defendant's activity. Id. Here, however, the government suffered
a loss because the SSA sent Russell over $5000 for the money stolen
by Gill -- reinforcing the fact that Russell never had control over the
money in the "joint" account.

This sad tale is intensified by Russell's disability. Gill suggests that
her son's blindness and vulnerability allowed her to take money from
their account, money that no longer belonged to the government. We
believe, however, that the jury was entitled to think otherwise. Rus-
sell's blindness made it possible for Gill to intercept the checks before
Russell ever had control over the money. As such, the son's blindness
only facilitated the mother's theft from the government.

III.

For the foregoing reasons, the judgment of conviction is

AFFIRMED.

                     5